DETAILED ACTION
The current application has been transferred to Examiner Joe Fischer.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/21, including the amendments and arguments of 1/22/21, has been entered.
 
Election/Restrictions and Claim Status – Retained for the Record
	Applicants’ arguments and amendments filed 10/15/20 are acknowledged. Applicants’ arguments filed 8/6/20 are acknowledged.
	Previously, applicants elected Group 1 and the species of BCY10572. As set forth in the table on pages 18-19 of the specification such peptide comprises a Nectin-4 binding domain. Instant claim 1 has been amended to remove ‘Nectin-4’. As such, none of the instant claims read on the elected species. 
MPEP 803.02 states: ‘Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final’. 
In accord with MPEP 803.02 the search was extended to the extent necessary to determine patentability of the Markush claim (claim 1). Since relevant art also applies to claims 2-4, 7 and 24-26 
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/20.
Claims 5-6, 9-12 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/20.
	Claims 8 and 13-22 have been cancelled.
	Claims 1-4, 7, 24-26 and 28 were previously examined.

Claim Status
Claims 1, 6, 11, 12, 23-27, and new claims 29-36 are pending.
Claims 2-5, 7-10, 13-22 are cancelled. 
Claims 6, 11, 12, 23, 27, and new claims 29-31 and 33-36 are withdrawn as directed to a non-elected invention, including new claims depending from a withdrawn claim.
Claims 1, 24-26 and 32 are under examination.

Priority
	This application was filed 4/2/19 and claims foreign benefit of UNITED KINGDOM 1805492.4 04/04/2018 and UNITED KINGDOM 1820981.7 12/21/2018.
Because neither the 1805492.4 nor the 1820981.7 were found to recite instantly claimed SEQ ID NO:11, the effective filing date for the instant claims is 4/2/19.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 24-26 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes language such that each of said peptide ligands comprises a polypeptide comprising at least three cysteine residues, separated by at least two loop sequences, however specifies that the first peptide ligand is a CD137 binding bicyclic ligand comprising an amino acid sequence selected from specific polypeptide sequences that have exactly three cysteines and are taught to form exactly two loop sequences, and also specifies that the second peptide ligand, an EphA2 binding bicyclic peptide ligand is selected from two specific polypeptide sequences each of which has exactly three cysteines.
The metes and bounds of what Applicant is claiming are unclear given the combination of the “at least” general language, the specifically claimed sequences that have exactly three cysteines which would for exactly two loop sequences as taught, and also the use of “an” before “amino acid sequence selected from” for both listings of specific sequences, this possibly interpretable as indicating shorter and longer sequences than those specifically listed.  That is, it is not clear if Applicant is claiming heterotandem bicyclic complexes that comprise a combination of the listed sequences for CD137 and EphA2 binding polypeptides – these forming exactly two loop sequences when the exactly three cysteines of each are joined via a molecular scaffold, or is claiming some larger forms having more than three cysteines and more than two loop sequences, these possibly formed from portions of the listed sequences with additional amino acid sequences to provide for such greater than three cysteines and greater than two loop sequences.  While Applicant’s statement on page 7 of the 1/22/21 Remarks, “each of the CD137 binding bicyclic peptide ligand and the EphA2 binding bicyclic peptide ligand comprises certain specific amino acid sequences” would appear to indicate an intent to claim only the listed specific sequences – and noting similar assertions also found elsewhere in the 1/22/21 Remarks, the additional language such as “at least” contradicts this, leaving a lack of clarity as to what is being claimed.


Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 24-26 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As the Federal Circuit has stated: The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872, F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).

(1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and (5) the method of making the claimed invention. 
(1) Level of skill and knowledge in the art:
The level of skill to practice the art of the instantly claimed heterotandem polypeptide complexes is high and requires a variety of skills usually found in institutions and companies that employ highly trained and skilled scientists to carry out these tasks.
More particularly, Rhodes et al. (NPL citation 2 of IDS 7/23/19) teaches (section 3.3 connecting paragraph pages 12696-12697) that linear peptides of sequence Cys-X-Cys-X-Cys can be converted to bicyclic peptides with TBMB or TATA (i.e. molecular scaffold) and that the approach has been demonstrated to be successful (section 3.3 connecting paragraph pages 12696-12697 and figure 6). 
Also, US 2014/0249292; ‘Tite’; previously cited, teaches that linear peptides of sequence (Cys-(Xaa)6-Cys-(Xaa)6-Cys) can be cyclized (section 0007 and figure 1).
(2) Partial structure: (3) Physical and/or chemical properties: and (4) Functional characteristics: 
The claims are directed to a heterotandem bicyclic peptide complex comprising a first peptide ligand, stated to bind to CD137 on an immune cell, apparently selected from one of nine peptides identified by SEQ ID NOs. including SEQ ID NO:1, conjugated to a second peptide ligand stated to bind to EphA2, a component present on a cancer cell, apparently selected from one of two peptides identified by SEQ ID NOs. including SEQ ID NO:2, each of said first and second ligands stated to comprise at least three cysteine residues separated by at least two loop sequences, and a molecular scaffold which forms covalent bonds with the respective polypeptide’s cysteine residues such that at least two polypeptide loops are formed on the molecular scaffold, or a pharmaceutically acceptable salt thereof.  The language preceding the specific amino acid sequences identified by SEQ ID NOs. states that the respective first and second ligands comprise “an” amino acid sequence selected from …, this interpretable as encompassing any shorter peptide in the listed sequences, and given the open ‘comprising’ also longer sequences comprising any peptide within the listed sequence, or longer sequences comprising any of the full listed sequences.

In addition, the specification including the figures fails to describe that how a skilled person in the art can extrapolate based on the provided peptide ligands to other peptide ligands having more than three cysteines that form more than two loop sequences.
(5) Method of making the claimed invention:  
The only methods of syntheses, see pages 44-145, involve combining peptide ligands each of which comprises three cysteines that form two loop sequences.
To provide adequate written description and evidence of possession of what is claimed the specification must provide sufficient distinctive or unique identifying characteristics of the types of peptide ligands, and/or guidance as to how to form, peptide ligands that comprise more than three cysteines forming more than two loop structures. Applicants have not provided any guidance or evidence or the examples that provide sufficient species to show possession of such peptides.
Therefore, applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure to make and possibly use the claimed invention. 
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention of claim 1, nor of its dependent claims 26-28 and 32.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 24-26 and 32 are provisionally rejected under 35 U.S.C. 103 as being obvious over copending Application No. 16636105, inventors Chen et al., assignee BicycleTx Ltd., effective priority at least to 2/23/2018, in view of copending Application No. 16220685, inventors Chen et al., assignee BicycleTx Ltd., effective priority at least to 11/14/18, each of which has a common inventor, and both of 
Claim 1 is directed to a heterotandem bicyclic peptide complex comprising a first peptide ligand, stated to bind to CD137 on an immune cell, selected from one of nine peptides identified by SEQ ID NOs. including SEQ ID NO:1, conjugated to a second peptide ligand stated to bind to EphA2, a component present on a cancer cell, selected from one of two peptides identified by SEQ ID NOs. including SEQ ID NO:2, each of said first and second ligands comprising at least three cysteine residues separated by at least two loop sequences, and a molecular scaffold which forms covalent bonds with the respective polypeptide’s cysteine residues such that at least two polypeptide loops are formed on the molecular scaffold, or a pharmaceutically acceptable salt thereof.
For purposes of examination under this section, the “at least” descriptors are given little weight in view of the explicitly listed sequences which each possess exactly three cysteines that form two loops upon covalent bonding with the molecular scaffold. 
The ‘105 application teaches peptide ligands specific for CD137 including SEQ ID NO:23, which is identical with instant SEQ ID NO:1, and which is the first-listed sequence in the ‘105 claim 11, this claim having the same language as instant claim 1 regarding at least three cysteine residues and two polypeptide loops being formed on a molecular scaffold, the latter resulting in a bicyclic peptide ligand.
The ‘105 teaches that such peptide ligands are conjugated to one or more effector and/or functional groups, claim 23, but does not teach combining this peptide with an EphA2-binding bicyclic peptide such as instant SEQ ID NO:2.
However, the ‘685 application teaches peptide ligands specific for EphA2 (a species of EphA), wherein the peptide ligand comprises the amino acid sequence of its SEQ ID NO:1, which is identical with instant SEQ ID NO:2, and which is the only specified sequence in the ‘685 claim 1, this claim having the 
The ‘685 teaches a drug conjugate comprising a peptide ligand according to claim 1, conjugated to one or more effector and/or functional groups, claim 6, and also teaches a method of preventing suppressing or treating cancer comprising administering to a patient in need thereof the drug conjugate of claim 6, see claim 19 and also claim 21 which suggests that increased copy number variation of EphA2 is associated with cancer cells as a favored target, but does not teach combining this peptide with a CD-137-binding bicyclic peptide such as instant SEQ ID NO:1.
	Liu teaches that CD137 is expressed by activated T cells (page 1). Liu teaches that a bispecific platform was developed that contained anti-CD137 and anti-EphA2 regions (page 1 first 2 paragraphs). Liu teach that the molecules bind their respective target antigens and provide an opportunity to target the CD137 co-stimulatory pathway for cancer immunotherapy (paragraphs 3-4), and in the first paragraph states that activation via CD137 holds great promise for cancer immunotherapy, but that current CD137 agonistic interventions are associated with systemic safety concerns.  This provides a clear motivation to combine known peptide ligands specific for CD-137 and EphA (or EphA2 more specifically) in order to develop effective peptide-based drugs for cancer treatment via immunotherapy in which there is a more specific targeting of activating T and NK immune cells which comprise CD137 near the desired cancer cell target, the latter bearing EphA. The level of skill in the art is high and is motivated to develop improvements to better target cancer therapies, including targeted immunotherapies.
It would have been obvious to combine the specifically identified and claimed SEQ ID NO:23 of the ‘105 application, specific for CD137, with the ‘685’s SEQ ID NO:1, specific for EphA2, to form a mixed - and thus heterotandem, bicyclic peptide complex, because these sequences are identified and claimed to be effective for their respective bindings, and because Liu teaches that a drug platform that combined these binding properties was able to promote T-cell proliferation and cytokine release in an EphA2-dependent manner, page 2, thus indicating an effective targeting strategy for immunotherapy against cancer cells. There would have been a reasonable expectation of success given the results of Liu and also of the ‘105 and ‘685 applications for their respective sequences’ bindings to their respective targets.

Claim 24 also would have been obvious because both the ‘105 and the ‘685 applications teach and claim TATA as the molecular scaffold, claims 20 and 2 respectively.
Claim 25 would have been obvious because both the ‘105 and the ‘685 applications teach and claim that their peptide ligands can be in the form of pharmaceutically acceptable salts selected from free acid or the sodium, potassium, calcium or ammonium salt, claims 21 and 4 respectively.
Claim 26 would have been obvious because both the ‘105 and the ‘685 applications teach and claim a pharmaceutical composition comprising their peptide ligands in combination with one or more pharmaceutically acceptable excipients, claims 25 and 17 respectively.
Claim 32, directed to a pharmaceutical composition which comprises the heterotandem bicyclic peptide complex of claim 24, which require TATA as the molecular scaffold, in combination with one or more pharmaceutically acceptable excipients, would have been obvious based on the combined references’ teachings regarding and claimed subject matter as set forth above for instant claims 24 and 26, because both are specifically claimed features directed to a therapeutic composition.
This provisional rejection might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the copending application was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention either were owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1, 24-26 and 32 are provisionally rejected under 35 U.S.C. 103 as being obvious over copending Application No. 16636105 (‘105), inventors Chen et al., assignee BicycleTx Ltd., effective priority at least to 2/23/2018, in view of copending Application No. 16771186 (‘186), inventors Chen et al., assignee BicycleTx Ltd., effective priority to 12/19/18, each of which has a common inventor, and both of 
Claim 1 is described above.
For purposes of examination under this section, the “at least” descriptors are given little weight in view of the explicitly listed sequences which each possess exactly three cysteines that form two loops upon covalent bonding with the molecular scaffold. 
The ‘105 application teaches peptide ligands specific for CD137 including SEQ ID NO:23, which is identical with instant SEQ ID NO:1, and which is the first-listed sequence in the ‘105 claim 11, this claim having the same language as instant claim 1 regarding at least three cysteine residues and two polypeptide loops being formed on a molecular scaffold, the latter resulting in a bicyclic peptide ligand.
The ‘105 teaches that such peptide ligands are conjugated to one or more effector and/or functional groups, claim 23, but does not teach combining this peptide with an EphA2-binding bicyclic peptide such as instant SEQ ID NO:2.
However, the ‘186 application teaches and claims peptide ligands specific for EphA2 (a species of EphA), wherein the peptide ligand comprises the amino acid sequence of its SEQ ID NO:1, which is identical with instant SEQ ID NO:2, see claim 10 depending from claim 1, claim 1 having similar language as instant claim 1 regarding at least three cysteine residues and two polypeptide loops being formed on a molecular scaffold, the latter resulting in a bicyclic peptide ligand.
The ‘186 teaches a drug conjugate comprising a peptide ligand according to claim 1, conjugated to one or more effector and/or functional groups, this claimed in claim 18, and also teaches a method of preventing suppressing or treating cancer comprising administering to a patient in need thereof the drug conjugate of claim 18, see claim 29, but does not teach combining this peptide with a CD-137-binding bicyclic peptide such as instant SEQ ID NO:1.

Also, Dahlen teaches bispecific peptides with a first domain that binds to CD137 and a second domain that binds to a tumour cell-associated antigen (abstract). Among the latter Dahlen teaches that the second binding domain binds to EphA2 (claim 26, page 2 first paragraph, page 26 lines 12-15), this in a relatively small list of tumour cell-associated antigens. Dahlen recognizes that CD137 activation plays an important role in T cell activation (page 3 first paragraph). Dahlen teaches pharmaceutical compositions comprising an excipient (claim 60).
The level of skill in the art is high and is motivated to develop improvements to better target cancer therapies, including targeted immunotherapies.
It would have been obvious to combine the specifically identified and claimed SEQ ID NO:23 of the ‘105 application, specific for CD137, with the ‘186’s SEQ ID NO:1, specific for EphA2, to form a mixed - and thus heterotandem, bicyclic peptide complex, because these sequences are identified and claimed to be effective for their respective bindings, and because Dahlen teaches bispecific polypeptides that combined these binding properties would be suitable for anti-cancer therapeutic compositions, page 1 line 10 to page 6 line 11, thus teaching an improved targeting strategy for immunotherapy against cancer cells. There would have been a reasonable expectation of success given the results of Dahlen for a different cancer cell binding polypeptide and also of the ‘105 and ‘186 applications for their respective sequences’ bindings to their respective targets.
Accordingly claim 1 would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s filing.
Claim 24 also would have been obvious because both the ‘105 and the ‘186 applications teach and claim TATA as the molecular scaffold, claims 20 and 12 respectively.

Claim 26 would have been obvious because both the ‘105 and the ‘186 applications teach and claim a pharmaceutical composition comprising their peptide ligands in combination with one or more pharmaceutically acceptable excipients, claims 25 and 27 respectively.
Claim 32, directed to a pharmaceutical composition which comprises the heterotandem bicyclic peptide complex of claim 24, which require TATA as the molecular scaffold, in combination with one or more pharmaceutically acceptable excipients, would have been obvious based on the combined references’ teachings regarding and claimed subject matter as set forth above for instant claims 24 and 26, because both are specifically claimed features directed to a therapeutic composition.
This provisional rejection might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the copending application was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention either were owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1,  24-26 and 32 are provisionally rejected under 35 U.S.C. 103 as being obvious over US Patent No. 10875894 (‘894) in view of copending Application No. 16/220,685 (‘685) and either Liu et al. (‘Abstract 3642: Tumor-antigen expression-dependent activation of the CD137 costimulatory pathway by bispecific DART proteins’ American Association for Cancer Research v77(13) supplement July 2017, pages 1-4; ‘Liu’) or Dahlen et al. (WO 2017/182672; ‘Dahlen’; previously cited. 
Claim 1 is described above.

The ‘894 claims multimeric binding complexes which comprise at least two bicyclic peptide ligands, each comprising at least three reactive groups, separated by at least two loop sequences, and explicitly in claim 1 lists among a short list of bicyclic peptide ligands specific for CD137 SEQ ID NO:23 which is identical to instantly claims SEQ ID NO:1.
Although claim 9 of the ‘894 claims the multimeric binding complex of claim 1 where at least two bicyclic peptide ligands are different, and claim 15 is directed to a drug conjugate comprising the multimeric binding complex of claim 1 conjugated to one or more effector and/or functional groups, the ‘894 does not recite a peptide ligand that binds EphA2 as among possible peptide ligands of the multimeric binding complexes.
However, the ‘685 application teaches peptide ligands specific for EphA2 (a species of EphA), wherein the peptide ligand comprises the amino acid sequence of its SEQ ID NO:1, which is identical with instant SEQ ID NO:2, and which is the only specified sequence in the ‘685 claim 1, this claim having the same language as instant claim 1 regarding at least three cysteine residues and two polypeptide loops being formed on a molecular scaffold, the latter resulting in a bicyclic peptide ligand.
The ‘685 teaches a drug conjugate comprising a peptide ligand according to claim 1, conjugated to one or more effector and/or functional groups, claim 6, and also teaches a method of preventing suppressing or treating cancer comprising administering to a patient in need thereof the drug conjugate of claim 6, see claim 19 and also claim 21 which suggests that increased copy number variation of EphA2 is associated with cancer cells as a favored target.
As to combining these, in addition to the broad language of the ‘894 claims 1, 9, and 15, Liu teaches that CD137 is expressed by activated T cells (page 1). Liu teaches that a bispecific platform was developed that contained anti-CD137 and anti-EphA2 regions (page 1 first 2 paragraph). Liu teaches that the molecules bind their respective target antigens and provide an opportunity to target the CD137 co-stimulatory pathway for cancer immunotherapy (paragraphs 3-4).

Accordingly claim 1 would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s filing.
Claim 24 also would have been obvious because both the ‘894 patent and the ‘186 application teach and claim TATA as the molecular scaffold, claims 13 and 2 respectively.
Claim 25 would have been obvious because both the ‘894 patent and the ‘186 application teach and claim that their peptide ligands can be in the form of pharmaceutically acceptable salts selected from free acid or the sodium, potassium, calcium or ammonium salt, claims 14 and 4 respectively.
Claim 26 would have been obvious because both the ‘894 patent and the ‘186 application teach and claim a pharmaceutical composition comprising their peptide ligands in combination with one or more pharmaceutically acceptable excipients, claims 16 and 17 respectively.
Claim 32, directed to a pharmaceutical composition which comprises the heterotandem bicyclic peptide complex of claim 24, which require TATA as the molecular scaffold, in combination with one or more pharmaceutically acceptable excipients, would have been obvious based on the combined references’ teachings regarding and claimed subject matter as set forth above for instant claims 24 and 26, because both are specifically claimed features directed to a therapeutic composition.
This provisional rejection might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the copending application was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention 

Claims 1, 24-26 and 32 are provisionally rejected under 35 U.S.C. 103 as being obvious over copending Application No. 17/080,021 (‘021) in view of copending Application No. 16/220,685 (‘685) and either Liu et al. (‘Abstract 3642: Tumor-antigen expression-dependent activation of the CD137 costimulatory pathway by bispecific DART proteins’ American Association for Cancer Research v77(13) supplement July 2017, pages 1-4; ‘Liu’) or Dahlen et al. (WO 2017/182672; ‘Dahlen’; previously cited).
Claim 1 is described above.
For purposes of examination under this section, the “at least” descriptors are given little weight in view of the explicitly listed sequences which each possess exactly three cysteines that form two loops upon covalent bonding with the molecular scaffold. 
The ‘021 teaches a method for preventing, suppressing or treating a disorder mediated by CD137 comprising administering to a patient in need thereof a multimeric binding complex, this comprising at least 2 bicyclic peptide ligands (claim 29), where the bicyclic peptide ligands can differ (claim 36), where each of the bicyclic peptide ligands is SEQ ID NO:23 or a salt thereof, which corresponds to instant SEQ ID NO:1 (claims 37, 42), where the molecular scaffold is TATA (claim 41), where the multimeric binding complex is conjugated to one or more effector and/or functional groups (claim 46).
The ‘021 recites instant SEQ ID NO:1 as its SEQ ID NO:3, but does not recite ligands specific for EphA2.
However, the ‘685 application as a secondary reference teaches peptide ligands specific for EphA2 (a species of EphA), wherein the peptide ligand comprises the amino acid sequence of its SEQ ID NO:1, which is identical with instant SEQ ID NO:2, and which is the only specified sequence in the ‘685 claim 1, this claim having the same language as instant claim 1 regarding at least three cysteine residues and two polypeptide loops being formed on a molecular scaffold, the latter resulting in a bicyclic peptide ligand.
The ‘685 teaches a drug conjugate comprising a peptide ligand according to claim 1, conjugated to one or more effector and/or functional groups, claim 6, and also teaches a method of preventing 
As to combining these, Liu teaches that CD137 is expressed by activated T cells (page 1). Liu teaches that a bispecific platform was developed that contained anti-CD137 and anti-EphA2 regions (page 1 first 2 paragraph). Liu teaches that the molecules bind their respective target antigens and provide an opportunity to target the CD137 co-stimulatory pathway for cancer immunotherapy (paragraphs 3-4).
Also, since Dahlen teaches bispecific peptides with a first domain that binds to CD137 (abstract) and Dahlen recognizes the binding of EphA2 (page 2 first paragraph) one would have been motivated to include a CD137 domain suggested by Dahlen, and more particularly one of the specific sequences of the ‘105 application, this directed to more specifically described peptide ligands that also form bicyclic structures from sequences having three cysteines. There would have been a reasonable expectation of success given the results of Dahlen for a different cancer cell binding polypeptide and also of the ‘’894 patent and the ‘186 application for their respective sequences’ bindings to their respective targets.
Even though the ‘021 recites a method claim, the instant product claims would have been obvious because these are what the method claim would administer subject to the modifications in view of the indicated additional references.
Accordingly claim 1 would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s filing.
Claim 24 also would have been obvious because the ‘021 and the ‘685 applications teach and claim TATA as the molecular scaffold, claims 41 and 2 respectively.
Claim 25 would have been obvious because the ‘685 application claims that its peptide ligands can be in the form of pharmaceutically acceptable salts selected from free acid or the sodium, potassium, calcium or ammonium salt, claim 4.
Claim 26 would have been obvious because the ‘685 application claims a pharmaceutical composition comprising their peptide ligands in combination with one or more pharmaceutically acceptable excipients, claim 17. 

This provisional rejection might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the copending application was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention either were owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Response to Arguments - 103
	The above 103 rejections are new rejections necessitated by amendment. Applicants’ arguments will be considered to the extent that they apply to the instant claims.
Applicant's arguments filed 1/22/21 have been fully considered but they are not persuasive with respect to the rejections set forth above.
	Although applicants on pages 7-8 argue that instant claim 1 recites a heterotandem bicyclic peptide complex wherein each of the CD137 and EphA2 binding bicyclic ligands comprise “certain specific amino acid sequences,” none of these taught by Liu, Rhodes and Tite, the rejection has been modified to include references that do teach at least some of these sequences.
	Similarly, although applicants on page 8 argue that instant claim 1 recites a heterotandem bicyclic peptide complex wherein each of the CD137 and EphA2 binding bicyclic ligands comprise “certain specific amino acid sequences,” none of these taught by Dahlen, Rhodes and Tite, the rejection has been modified to include references that do teach at least some of these sequences. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 24-26 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 17, 19 and 21 of copending Application No. 16/220,685 (‘685) in view of copending Application No. 16636105, inventors Chen et al., assignee BicycleTx Ltd., priority to 8/4/17 (‘105), and Liu et al. (‘Abstract 3642: Tumor-antigen expression-dependent activation of the CD137 costimulatory pathway by bispecific DART proteins’ American Association for Cancer Research v77(13) supplement July 2017, pages 1-4; ‘Liu’) or Dahlen et al. (WO 2017/182672; ‘Dahlen’; previously cited).
Claim 1 is described above.
The ‘685 application teaches and claims peptide ligands specific for EphA2 (a species of EphA), wherein the peptide ligand comprises the amino acid sequence of its SEQ ID NO:1, which is identical with instant SEQ ID NO:2, and which is the only specified sequence in the ‘685 claim 1, this claim having the same language as instant claim 1 regarding at least three cysteine residues and two polypeptide loops being formed on a molecular scaffold, the latter resulting in a bicyclic peptide ligand.
The ‘685 claim 6 claims a drug conjugate comprising a peptide ligand according to claim 1, conjugated to one or more effector and/or functional groups, and also claims a method of preventing suppressing or treating cancer comprising administering to a patient in need thereof the drug conjugate of claim 6, see claim 19 and also claim 21 which suggests that increased copy number variation of EphA2 is associated with cancer cells as a favored target, but does not teach or claim combining this peptide with a CD-137-binding bicyclic peptide such as instant SEQ ID NO:1.
However, the ‘105 application as a secondary reference teaches peptide ligands specific for CD137 including SEQ ID NO:23, which is identical with instant SEQ ID NO:1, and which is the first-listed sequence in the ‘105 claim 11, this claim having the same language as instant claim 1 regarding at least three cysteine residues and two polypeptide loops being formed on a molecular scaffold, the latter resulting in a bicyclic peptide ligand.
The ‘105 claim 23 claims that such peptide ligands are conjugated to one or more effector and/or functional groups, but does not teach combining this peptide with an Eph2-binding bicyclic peptide such as taught and claimed in the ‘685 corresponding to instant SEQ ID NO:2.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of ‘685 because ‘685 recites at least one specifically claimed sequence and also that the conjugate can be connected to other groups (claim 6) for specific functions (claim 18). Since Dahlen teaches bispecific peptides with a first domain that binds to CD137 (abstract) and Dahlen recognizes the binding of EphA2 (page 2 first paragraph) one would have been motivate to include the CD137 domain suggested by Dahlen, and more particularly one of the specific sequences of the ‘105 application, this directed to more specifically described peptide ligands that also form bicyclic structures from sequences having three cysteines. Further, Liu teach that a bispecific platform was developed that contained anti-CD137 and anti-EphA2 regions (page 1 first 2 paragraph). 
In relation to instant claim 24, both the ‘105 and the ‘685 applications teach and claim TATA as the molecular scaffold, claims 20 and 2 respectively.
In relation to instant claim 25, both the ‘105 and the ‘685 applications teach and more importantly claim that their peptide ligands can be in the form of pharmaceutically acceptable salts selected from free acid or the sodium, potassium, calcium or ammonium salt, claims 21 and 4 respectively.
In relation to instant claim 26, both the ‘105 and the ‘685 applications teach and more importantly claim a pharmaceutical composition comprising their peptide ligands in combination with one or more pharmaceutically acceptable excipients, claims 25 and 17 respectively.
.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 26-28 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 20, 21, 23 and 25 of copending Application No. 16/636,105 (‘105) in view of copending Application No. 16/220,685 (‘685) and either Liu et al. (‘Abstract 3642: Tumor-antigen expression-dependent activation of the CD137 costimulatory pathway by bispecific DART proteins’ American Association for Cancer Research v77(13) supplement July 2017, pages 1-4; ‘Liu’) or Dahlen et al. (WO 2017/182672; ‘Dahlen’; previously cited).
Claim 1 is described above.
The ‘105 application teaches peptide ligands specific for CD137 including SEQ ID NO:23, which is identical with instant SEQ ID NO:1, and which is the first-listed sequence in the ‘105 claim 11, this claim having the same language as instant claim 1 regarding at least three cysteine residues and two polypeptide loops being formed on a molecular scaffold, the latter resulting in a bicyclic peptide ligand.
The ‘105 claim 23 claims that such peptide ligands are conjugated to one or more effector and/or functional groups, but does not teach nor claim combining this peptide with an EphA2-binding bicyclic peptide such as taught and claimed in the ‘685 corresponding to instant SEQ ID NO:2.
However, the ‘685 application as a secondary reference teaches peptide ligands specific for EphA2 (a species of EphA), wherein the peptide ligand comprises the amino acid sequence of its SEQ ID NO:1, which is identical with instant SEQ ID NO:2, and which is the only specified sequence in the ‘685 claim 1, this claim having the same language as instant claim 1 regarding at least three cysteine residues and two polypeptide loops being formed on a molecular scaffold, the latter resulting in a bicyclic peptide ligand.

	As to combining the peptides of the ‘105 and the ‘685, Liu teaches that CD137 is expressed by activated T cells (page 1) and teaches that a bispecific platform was developed that contained anti-CD137 and anti-EphA2 regions (page 1 first 2 paragraphs). Liu teaches that the molecules bind their respective target antigens and provide an opportunity to target the CD137 co-stimulatory pathway for cancer immunotherapy (paragraphs 3-4), and in the first paragraph states that activation via CD137 holds great promise for cancer immunotherapy, but that current CD137 agonistic interventions are associated with systemic safety concerns.  This provides a clear motivation to combine known peptide ligands specific for CD-137 and EphA (or EphA2 more specifically) in order to develop effective peptide-based drugs for cancer treatment via immunotherapy in which there is a more specific targeting of activating T and NK immune cells which comprise CD137 near the desired cancer cell target, the latter bearing EphA.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of ‘105 because the ‘105 recites at least one specifically claimed sequence and also that the conjugate can be connected to other groups (claim 6) for specific functions (claim 18). Since Dahlen teaches bispecific peptides with a first domain that binds to CD137 (abstract) and Dahlen recognizes the binding of EphA2 (page 2 first paragraph) one would have been motivated to include a CD137 domain suggested by Dahlen, and more particularly one of the specific sequences of the ‘105 application, this directed to more specifically described peptide ligands that also form bicyclic structures from sequences having three cysteines. Further, Liu teach that a bispecific platform was developed that contained anti-CD137 and anti-EphA2 regions (page 1 first 2 paragraph). 
In relation to instant claim 24, both the ‘105 and the ‘685 applications teach and claim TATA as the molecular scaffold, claims 20 and 2 respectively.

In relation to instant claim 26, both the ‘105 and the ‘685 applications teach and claim a pharmaceutical composition comprising their peptide ligands in combination with one or more pharmaceutically acceptable excipients, claims 25 and 17 respectively.
In relation to instant claim 32, directed to a pharmaceutical composition which comprises the heterotandem bicyclic peptide complex of claim 24, which require TATA as the molecular scaffold, in combination with one or more pharmaceutically acceptable excipients, based on the combined references’ teachings regarding and claimed subject matter as set forth above for instant claims 24 and 26, this also is subject to nonstatutory double patenting because both are specifically claimed features directed to a therapeutic composition.
This is a provisional nonstatutory double patenting rejection.

Claims 1,  24-26 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 13-16, of US Patent No. 10875894 (‘894) in view of copending Application No. 16/220,685 (‘685) and either Liu et al. (‘Abstract 3642: Tumor-antigen expression-dependent activation of the CD137 costimulatory pathway by bispecific DART proteins’ American Association for Cancer Research v77(13) supplement July 2017, pages 1-4; ‘Liu’) or Dahlen et al. (WO 2017/182672; ‘Dahlen’; previously cited. 
Claim 1 is described above.
The ‘894 claims multimeric binding complexes which comprise at least two bicyclic peptide ligands, each comprising at least three reactive groups, separated by at least two loop sequences, and explicitly in claim 1 lists among a short list of bicyclic peptide ligands specific for CD137 SEQ ID NO:23 which is identical to instantly claims SEQ ID NO:1.
Although claim 9 of the ‘894 claims the multimeric binding complex of claim 1 where at least two bicyclic peptide ligands are different, and claim 15 is directed to a drug conjugate comprising the multimeric binding complex of claim 1 conjugated to one or more effector and/or functional groups, the 
However, the ‘685 application as a secondary reference teaches peptide ligands specific for EphA2 (a species of EphA), wherein the peptide ligand comprises the amino acid sequence of its SEQ ID NO:1, which is identical with instant SEQ ID NO:2, and which is the only specified sequence in the ‘685 claim 1, this claim having the same language as instant claim 1 regarding at least three cysteine residues and two polypeptide loops being formed on a molecular scaffold, the latter resulting in a bicyclic peptide ligand.
The ‘685 teaches a drug conjugate comprising a peptide ligand according to claim 1, conjugated to one or more effector and/or functional groups, claim 6, and also teaches a method of preventing suppressing or treating cancer comprising administering to a patient in need thereof the drug conjugate of claim 6, see claim 19 and also claim 21 which suggests that increased copy number variation of EphA2 is associated with cancer cells as a favored target.
As to combining these, in addition to the broad language of the ‘894 claims 1, 9, and 15, Liu teaches that CD137 is expressed by activated T cells (page 1). Liu teaches that a bispecific platform was developed that contained anti-CD137 and anti-EphA2 regions (page 1 first 2 paragraph). Liu teaches that the molecules bind their respective target antigens and provide an opportunity to target the CD137 co-stimulatory pathway for cancer immunotherapy (paragraphs 3-4).
Also, since Dahlen teaches bispecific peptides with a first domain that binds to CD137 (abstract) and Dahlen recognizes the binding of EphA2 (page 2 first paragraph) one would have been motivated to include a CD137 domain suggested by Dahlen, and more particularly one of the specific sequences of the ‘105 application, this directed to more specifically described peptide ligands that also form bicyclic structures from sequences having three cysteines. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of ‘894 because ‘894 recites that the conjugate can be connected to other groups (claim 27), and the ‘685 teaches a specific sequence recited in instant claim 1 as specific for EphA2. Further, Liu teach that a bispecific platform was developed that contained anti-CD137 and anti-EphA2 regions (page 1 first 2 paragraph). Additionally Dahlen teaches salts of the peptides including free 
In relation to instant claim 24, both the ‘894 and the ‘685 applications teach and claim TATA as the molecular scaffold, claims 13 and 2 respectively.
In relation to instant claim 25, both the ‘894 and the ‘685 applications teach and claim that their peptide ligands can be in the form of pharmaceutically acceptable salts selected from free acid or the sodium, potassium, calcium or ammonium salt, claims 14 and 4 respectively.
In relation to instant claim 26, both the ‘894 and the ‘685 applications teach and claim a pharmaceutical composition comprising their peptide ligands in combination with one or more pharmaceutically acceptable excipients, claims 16 and 17 respectively.
In relation to instant claim 32, directed to a pharmaceutical composition which comprises the heterotandem bicyclic peptide complex of claim 24, which require TATA as the molecular scaffold, in combination with one or more pharmaceutically acceptable excipients, based on the combined references’ teachings regarding and claimed subject matter as set forth above for instant claims 24 and 26, this also is subject to nonstatutory double patenting because both are specifically claimed features directed to a therapeutic composition.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 24-26 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 14-16 of copending Application No. 17/062,662 (662).
The ‘662 recites a heterocyclic bicyclic peptide ligand comprising a first peptide which binds to a component on a cancer cell conjugated via a linker to a second peptide ligand which binds to a component on an immune cell, each said peptide ligand having loops and a scaffold (claim 1).  In claim 1 numerous species are listed in a table arranged by the first ligand and the second ligand sequences.  The ‘662 further recites that one of the peptide ligands can comprise an EphaA2 binding bicyclic peptide ligand (claim 8) and a CD137 bicyclic peptide ligand (claim 3). The ‘662 recites certain target cells (claim 
More particularly, among the numerous species of peptide ligands of the ‘662 claim 1 are SEQ ID NO:10, which encompasses instant SEQ ID NO:2, and SEQ ID NO:70, which encompasses instant SEQ ID NO:6. Given the instant claim 1’s open “comprising” language, this is an anticipatory nonstatutory double patenting rejection – the ‘662 claim 1 recites species that anticipate the species of instant claim 1.
In relation to instant claim 24, the ‘662 application claims TATA as the molecular scaffold, claim 14.
In relation to instant claim 25, the ‘662 application claims that its peptide ligands can be in the form of pharmaceutically acceptable salts selected from free acid or the sodium, potassium, calcium or ammonium salt, claim 15.
In relation to instant claim 26, the ‘662 application claims a pharmaceutical composition comprising their peptide ligands in combination with one or more pharmaceutically acceptable excipients, claim 16.
In relation to instant claim 32, directed to a pharmaceutical composition which comprises the heterotandem bicyclic peptide complex of claim 24, which requires TATA as the molecular scaffold, in combination with one or more pharmaceutically acceptable excipients, based on the combined claimed subject matter as set forth above for instant claims 24 and 26, this also is subject to nonstatutory double patenting because both are specifically claimed features directed to a composition comprising the same peptide ligands in combination.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 24-26 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 12, 16, 18 and 27 of copending Application No. 16/771186 (‘186) in view of copending Application No. 16636105, inventors Chen et al., assignee BicycleTx Ltd., (‘105), and Liu et al. (‘Abstract 3642: Tumor-antigen expression-dependent activation of the CD137 costimulatory pathway by bispecific DART proteins’ American Association for Cancer Research v77(13) supplement July 2017, pages 1-4; ‘Liu’) or Dahlen et al. (WO 2017/182672; ‘Dahlen’; previously cited).

The ‘186 application claims peptide ligands specific for EphA2 (a species of EphA), claim 1, and in claim 10, depending from claim 1, claims a peptide ligand that comprises the amino acid sequence of its SEQ ID NO:1, which is identical with instant SEQ ID NO:2, also noting that claim 1 has similar language as instant claim 1 regarding at least three cysteine residues and two polypeptide loops being formed on a molecular scaffold, the latter resulting in a bicyclic peptide ligand.
The ‘186 teaches a drug conjugate comprising a peptide ligand according to claim 1, conjugated to one or more effector and/or functional groups, this claimed in claim 18, and also teaches a method of preventing suppressing or treating cancer comprising administering to a patient in need thereof the drug conjugate of claim 18, see claim 29, but does not teach combining this peptide with a CD-137-binding bicyclic peptide such as instant SEQ ID NO:1.
However, the ‘105 application teaches peptide ligands specific for CD137 including SEQ ID NO:23, which is identical with instant SEQ ID NO:1, and which is the first-listed sequence in the ‘105 claim 11, this claim having the same language as instant claim 1 regarding at least three cysteine residues and two polypeptide loops being formed on a molecular scaffold, the latter resulting in a bicyclic peptide ligand.
The ‘105 teaches that such peptide ligands are conjugated to one or more effector and/or functional groups, claim 23, but does not teach combining this peptide with an EphA2-binding bicyclic peptide such as instant SEQ ID NO:2.
Liu teaches that CD137 is expressed by activated T cells (page 1). Liu teaches that a bispecific platform was developed that contained anti-CD137 and anti-EphA2 regions (page 1 first 2 paragraph). Liu teaches that the molecules bind their respective target antigens and provide an opportunity to target the CD137 co-stimulatory pathway for cancer immunotherapy (paragraphs 3-4).
	Further, Dahlen teach bispecific peptides with a first domain that binds to CD137 and a second domain that binds to a tumour cell-associated antigen (abstract). Among the latter Dahlen teaches that the second binding domain binds to EphA2 (claim 26, page 2 first paragraph, page 26 lines 12-15), this in a relatively small list of tumour cell-associated antigens. Dahlen recognizes that CD137 activation plays 
The level of skill in the art is high and is motivated to develop improvements to better target cancer therapies, including targeted immunotherapies.
It would have been obvious to combine the ‘186’s specifically identified and claimed SEQ ID NO:1, specific for EphA2, with SEQ ID NO:23 of the ‘105 application, specific for CD137, with, to form a mixed - and thus heterotandem, bicyclic peptide complex, because these sequences are identified and claimed to be effective for their respective bindings, and because Dahlen teaches bispecific polypeptides that combined these binding properties would be suitable for anti-cancer therapeutic compositions, page 1 line 10 to page 6 line 11, thus teaching an improved targeting strategy for immunotherapy against cancer cells. There would have been a reasonable expectation of success given the results of Dahlen for a different cancer cell binding polypeptide and also of the ‘105 and ‘186 applications for their respective sequences’ bindings to their respective targets.
Accordingly claim 1 is rejected under this section, for nonstatutory double patenting, based on the indicated combination of references.
In relation to instant claim 24, both the ‘105 and the ‘186 applications teach and claim TATA as the molecular scaffold, claims 20 and 12 respectively.
In relation to instant claim 25, both the ‘105 and the ‘186 applications teach and claim that their peptide ligands can be in the form of pharmaceutically acceptable salts selected from free acid or the sodium, potassium, calcium or ammonium salt, claims 21 and 16 respectively.
In relation to instant claim 26, both the ‘105 and the ‘186 applications teach and claim a pharmaceutical composition comprising their peptide ligands in combination with one or more pharmaceutically acceptable excipients, claims 25 and 27 respectively.
In relation to instant claim 32, directed to a pharmaceutical composition which comprises the heterotandem bicyclic peptide complex of claim 24, which requires TATA as the molecular scaffold, in combination with one or more pharmaceutically acceptable excipients, based on the combined claimed subject matter as set forth above for instant claims 24 and 26, this also is subject to nonstatutory double .
This is a provisional nonstatutory double patenting rejection.

Response to Arguments – nonstatutory double patenting
	Applicant's arguments filed 1/22/21 have been fully considered but they are not persuasive with respect to the rejections set forth above, which include new rejections based on the claim amendments.
	Although applicants argue on pages 8-10 that claim 1 has been amended to comprise “certain specific amino acid sequences” for the CD137 and EphA2 binding bicyclic peptide ligands, such limitations are addressed in the rejections set forth above.
	However, with regard to the nonstatutory double patenting rejection over claims 1-36 of 16/872,097, this has been withdrawn based on Applicant’s arguments, pages 10-11, and amendments.  Although the ‘097 contains claims directed to complexes that broadly include bicyclic peptide ligands that bind CD137 and EphA2, there are no claims that recite specific sequences that match or are even close in sequence to the sequences of the instant claims.

Conclusion
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Wednesday-Friday and on Monday/Tuesday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J. F./
Examiner, Art Unit 1658



/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658